Citation Nr: 1445320	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent on and after July 1, 2003, for degenerative changes of the left knee, status post total knee replacement (left knee disability).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to August 30, 2004, in excess of 20 percent prior to August 24, 2006, and in excess of 40 percent on and after October 1, 2007, for right knee status post knee replacement (right knee disability).

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral arm disorder.

5.  Entitlement to service connection for scar on the back of the head.

6.  Entitlement to service connection for post-operative lumbar disk disease with arthritis, to include as secondary to service-connected knee disabilities (low back disability).

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to a temporary total convalescence rating for a low back disability.

9.  Entitlement to a temporary total convalescence rating for a neck disorder.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2004, the RO granted service connection for postoperative injury, right knee, with arthritis, evaluated as 10 percent disabling effective March 14, 2003.  The RO also increased the Veteran service-connected left knee disability from 10 percent to 100 percent disabling effective May 16, 2002, and then to 30 percent disabling effective July 1, 2003.  Finally, the RO denied the Veteran's claim of individual unemployability.  The Veteran filed timely statements disagreeing with the decisions rendered.  In December 2005, the RO continued the evaluations assigned to the Veteran service-connected knee disabilities and continued to deny individual unemployability.  The RO issued a statement of the case dated in September 2006 and the Veteran submitted his substantive appeal in October 2006.  

In a November 2006 supplemental statement of the case, the RO granted a temporary total evaluation for the right knee for convalescence required following a surgical procedure, effective from August 24, 2006, and assigned a 30 percent evaluation thereafter, from October 1, 2007.  Thereafter, in April 2009, the RO increased the evaluation for the right knee disability to 40 percent disabling effective October 1, 2007.

In February 2010, the RO denied service connection for postoperative lumbar disk disease with arthritis.  The Veteran filed a timely disagreement with this decision.

In April 2011, the RO denied service connection for a neck condition, a bilateral shoulder condition, a bilateral arm condition, and continued to deny service connection for a back disability, to include entitlement to a total rating due to treatment for a service-connected disability that resulted in surgery necessitating at least one month of convalescence.  The Veteran filed a notice of disagreement dated in March 2012, and the RO issued a statement of the case dated in July 2013.  The Veteran's substantive appeal was received in August 2013.  

In November 2011, the RO increased the evaluation of the Veteran's service-connected right knee disability to 20 percent disabling effective August 30, 2004, but continued the 10 percent evaluation prior to August 30, 2004 and the 40 percent evaluation from and after October 1, 2007.  

In July 2013, the RO denied service connection for a scar on the back of the head and a claim for a temporary total convalescence rating for a neck condition.  The Veteran filed a notice of disagreement with these decisions dated in September 2013, and the RO issued a statement of the case dated in December 2013.  The Veteran filed his substantive appeal in January 2014.

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the claims based upon all relevant evidence. 
 
The issue of entitlement to higher ratings for the left and right knee disabilities, as well as the issue of individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 22, 2005 VA examination indicated slight looseness of the right knee; no other evidence shows any instability.

2.  Cervical degenerative disc disease has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or the Veteran's service-connected bilateral knee disabilities. 

3.   A bilateral shoulder disability, to include contusion and left rotator cuff tear, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or the Veteran's service-connected bilateral knee disabilities.

4.  A bilateral arm disability, to include cervical radiculopathy, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or the Veteran's service-connected bilateral knee disabilities.

5.  The medical evidence does not indicate a diagnosis of scar to the back of the head.

6.  The Veteran is not service-connected for back and neck disabilities.


CONCLUSION OF LAWS

1.  The criteria for a separate 10 evaluation for right knee instability, from June 22, 2005, to August 24, 2006, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.21, 4.25, 4.40,4.45, 4.71, 4.71a; Diagnostic Code 5257 (2013).

2.  The criteria for an award of service connection for cervical degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for an award of service connection for a bilateral shoulder disability, to include contusion and left rotator cuff tear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for an award of service connection for a bilateral arm disability, to include cervical radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for an award of service connection for a scar on the back of the head have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).The medical evidence does not indicate a diagnosis of scar to the back of the head.

6.  The criteria for a temporary total rating for convalescence following surgery for the Veteran low back and cervical spine disabilities have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.30  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In multiple letters dated in April 2003, May and July 2005, December 2008, August 2009, May and June 2010, and February and March 2013, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued and the claims were thereafter readjudicated.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d at 1328.  

In addition, the Veteran's right knee claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations in connection with his knee claims which, taken together, are fully adequate to decide the claims.  The Veteran was also provided with adequate VA examination in connection with his back, neck, and shoulder claims.  In this regard, the Board notes that the examiners conducted complete examinations and fully explained the basis for the opinions and findings. 

With respect to the Veteran's arm and scar claims, the Board notes that no VA examination was provided.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a bilateral arm condition or an injury that would result in a scar to the back of the head.  Moreover, the post-service evidence does not indicate any current complaints or treatment for bilateral arm pain until years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service, to include competent and credible lay evidence.  The record also does not indicate that there is a scar to the head related to any incident in service or a service-connected disability.    For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

II.  Increased rating claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2. The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2011).   In Thun v. Peake, 22 Vet. App. 111   (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

In this case, for reasons explained in the REMAND portion of the decision, additional development is required before any determination may be made on the question of whether the Veteran is entitled to a higher evaluation for his service-connected left and right knee disabilities.  However, the evidence at present is sufficient to enable a staged separate grant of service connection for right knee instability, as discussed below.

In general, the evidence indicates a stable right knee.  However, the Board does acknowledge that the right knee was slightly loose to medial testing at the time of a June 2005 VA examination.  Affording the benefit of the doubt, a separate 10 percent evaluation for instability under Diagnostic Code 5257 is warranted from June 22, 2005, the date of the examination showing looseness, until August 24, 2006, when the temporary total rating took effect.  The evidence during the remainder of the appeal period shows a stable right knee.  Moreover, the evidence fails to show more than slight instability during the period in which a rating under Diagnostic Code 5257 is permissible.  Indeed, even at the June 2005 VA examination, most stability indicators were normal.  

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against assignment of an increased rating for the arthritic component of the disability throughout the entirety of the rating period on appeal.  As noted above, a separate 10 percent rating for instability is deemed warranted from June 22, 2005, to August 24, 2006.  In reaching these decisions, the Board has considered the doctrine of reasonable doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities of the neck, back, and shoulders, to the extent that arthritis is diagnosed, are chronic diseases for these purposes.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has neck, shoulder, and arm disabilities, as well as a scar on the back of his head, that are related to his service, to include as secondary to his service-connected bilateral knee disabilities.  

In support of his claims, the Veteran has submitted numerous reports of his private physicians as well as VA treatment records.  These records indicate diagnoses of lumbago, post-operative lumbar disk disease with arthritis, moderate spinal stenosis, cervical disc degeneration, C5-6 and C 6-7 herniated disc with spondylosis, contusion of the right shoulder in 1974, rotator cuff tear in 1979, and soreness and pain in the shoulders and arms.  

The Veteran's private medical records do not indicate that the claimed disabilities are related to his military service.  

In order to determine the etiology of the claimed disabilities, the Veteran was provided VA examinations dated in January 2010 and May 2012.  

The Veteran was also examined by VA in  connection with his neck claim in May 2012.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with cervical degenerative disc disease and cervical fracture diagnosed in 1994.  The examiner indicated that the Veteran injured his cervical spine after service, in 1994, while surfing.  The Veteran reported no problems with his neck until approximately 7-8 years later and has had chronic pain since then.  The Veteran reported that pain radiates down into the right upper extremity.  X-rays indicated degenerative changes of the disc bulge and minimal disc herniation at C4-5, C5-6, and C6-7.  Osteophytes and neural foramen were also seen at these levels.  The examiner noted that the Veteran had complaints of a stiff neck in October 1974 in the service.  He was treated with heat and aspirin.  The examiner stated that this one-time minor injury would have resolved without residuals.  As such, it would be less likely than not that the Veteran's current cervical condition is related to this incident and more likely than not related to natural progression to include his occupational history as a prison guard and due to the trauma of vertebral fracture that occurred in 1994.  

Finally, the Veteran was afforded a VA examination in May 2012 in connection with his shoulder claim.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with a contusion to the right shoulder in 1974 and rotator cuff tear in 1979.  The examiner noted that the Veteran injured his right shoulder in 1974 while in the military.  He was diagnosed with contusion/sprain.  The examiner found no history of injury to the left shoulder in service.  In 1979, the Veteran had a separation of his left AC joint while playing softball with subsequent surgical intervention.  The Veteran reported that both shoulders could be painful secondary to his service-connected knee disorders.  He further reported that the pain in his right shoulder was related to the cervical pain he experiences.  After examination, the examiner found that the Veteran's right shoulder condition, consisting of chronic pain and loss of range of motion, was more likely than not a result of his chronic cervical condition.  The minor injury of contusion/sprain on the right shoulder in service would have resolved.  As such, the examiner found that the Veteran's right shoulder condition is less likely than not related to the 1974 injury in service.  The examiner also found that the Veteran's left shoulder condition was incurred after discharge and, as such, this condition was less likely related to his military service.  And the examiner concluded that it would be less likely as not that the Veteran's shoulder conditions are related to the Veteran bilateral knee disabilities.  Specifically, the Veteran indicated that there would be no logical mechanism of action for the Veteran's bilateral knee conditions to cause bilateral shoulder conditions.  

With respect to bilateral arm disorders and a scar to the back of the head, the medical evidence indicates that the Veteran has radicular symptoms and arm pain related to his  cervical spine degenerative disc disease.  There is no medical evidence, however, related to a scar on the back of the head.  In this regard, the Board notes that the Veteran and his representative have produced multiple medical records regarding the Veteran's claimed disabilities.  These records show diagnoses and current treatment, but a review of these files does not show opinions that these disabilities are related to active service.

Based on the foregoing, the Board finds that service connection for low back, neck, shoulder, arm, and scar disabilities is not warranted.  The record clearly shows that the Veteran has been diagnosed with disabilities of the back, neck, and shoulders.  In addition, the Veteran has been noted to have pain and radicular symptoms in his arms due to his neck disability.  The question for consideration as to the diagnosed disabilities is whether such conditions were caused by his military service, to include the minor injuries noted in service or his service-connected knee disorders.  In this case, the medical evidence is negative.  Specifically, the January 2010 and May 2012 VA examiners found that the Veteran's back, neck, and shoulder disabilities were not related to the minor injuries in service or the Veteran's service-connected knee disabilities.  The May 2012 examiner also found that the arm pain reported by the Veteran was linked to his cervical spine condition, and not his military service.  There are no contrary opinions of record. 

With respect to the scar claim, the medical evidence does not indicate that the Veteran has a scar on the back of the head.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the January 2010 and May 2012 VA examiners reviewed the claims file and were apprised of the medical history and the Veteran's contentions regarding his claimed disabilities.  After examination and review, the examiners provided definite opinions supported by reasoned rationales.  As such, the opinions afforded are highly probative.  

The Veteran has contended on his own behalf that his disabilities are either related to the injuries he sustained in service or were caused by his service-connected bilateral knee disabilities.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's disabilities are related to military service or his service-connected knees is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though the Veteran back, neck, and shoulder disabilities are chronic diseases, to the extent that they are degenerative, and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate symptoms related to his neck, back, or shoulders until the early 1990s at the earliest.  This is many years after service.  In addition, the May 2012 VA examiner indicated that the injuries to the Veteran's back, neck, and right shoulder in service were minor and would have resolved without residuals.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection for prostate cancer.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Claim for a Temporary Total Convalescence
Ratings for the back and neck Pursuant to 38 C.F.R. § 4.30.

Finally, the Veteran contends that he should be assigned a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 in connection with surgeries for his low back and cervical spine disabilities. 

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30  if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. Id.  

In this case, the medical evidence does show that the Veteran underwent both back and neck surgeries.  However, neither of these conditions has been shown to be related to the Veteran's active service or his service-connected knee disabilities, and are therefore are not service-connected.  As such, a total rating under 38 C.F.R. § 4.30 in connection with surgery for such disabilities is not warranted.  


ORDER

A separate 10 percent award of service connection for right knee instability is granted from June 22, 2005, to August 24, 2006.

Service connection for a neck disability, to include cervical degenerative disc disease, is denied. 

Service connection for a bilateral shoulder disability, to include contusion and left rotator cuff tear, is denied.

Service connection for a bilateral arm disability, to include cervical radiculopathy, is denied. 

Service connection for a scar on the back of the head is denied.

A temporary total convalescence rating for a low back disability is denied.

A temporary total convalescence rating for a neck condition is denied.


REMAND

With respect to the knee claims, the VA examination reports indicate reports of flare-ups.  The examiners did not estimate the extent of additional functional limitation due to such flare-ups.  Accordingly, this must be accomplished on remand.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Moreover, because the prior examination reports did not indicate the frequency or duration of the flare-ups, a new examination is required.

Additionally, with respect to the claim of service connection for a low back disability, a negative nexus opinion was provided in May 2012.  However, this opinion does not contain a sufficient rationale.  (An earlier opinion offered in January 2010 was similarly deficient).  Specifically, the May 2012 examiner explained that the current back manifestations were not likely related to an in-service complaint of strain in 1974.  The reasoning for this was acceptable.  The opinion does not explain why the current symptoms could not be due to aggravation caused by service-connected bilateral knee disability.  Indeed, as part of his explanation, the examiner attributed the current symptoms to a post-service injury in 2001- however, the Veteran's complaints arose in 1994, pre-dating the 2001 injury.  The examiner also attributed the current back problems to normal wear and tear, but did not explain why this was a likely cause and not aggravation caused by service-connected disability.  Thus, further elaboration is required.

Finally, the Veteran contends that his service-connected knee disabilities are so severe as to warrant award of a TDIU. A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a) . There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id. 

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).

In this case, the Veteran is currently service-connected for bilateral knee disabilities, evaluated as 40 percent and 30 percent disabling, respectively, and scars to the right and left knees status post knee replacements, both evaluated as noncompensable.  (Not including the additional staged separate rating for right knee instability awarded in the instant decision).  His combined evaluation is 60 percent.  In this regard, the Board notes that, because his knee disabilities affect both lower extremities, including the bilateral factor, they are considered one disability for purposes of one 60 percent evaluation under 38 C.F.R. § 4.16(a).  As such, the Veteran meets the numerical criteria for an individual unemployability evaluation.  

In addition, the Board finds that the medical evidence indicates that the Veteran may be unable to obtain and maintain substantially gainful employment due to his service-connected knee disabilities.  A March 2010 report of his private physician indicated that the Veteran is unable to work due to his work-related injuries.  A January 2009 VA examination of the Veteran knees indicated that the Veteran was disability retired because of his knees.  A June 2003 report of another of the Veteran's private physicians indicated that the Veteran was unable to work due to his right knee condition.  A June 2005 VA examination report in connection with his knees also noted that the Veteran was disabled and retired from the Department of Justice in 2001.  And an additional June 2003 private treatment note indicated that the Veteran had ongoing problems with his right knee that kept him disabled from employment.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to determine whether the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:
 
1. Arrange for a VA examination of the knees.  The Veteran should be asked to describe any flare-ups that he currently experiences or that he has experienced at any time during the claims period (since March 2003).  He should state the frequency and severity of his flare-ups.   The examiner should conduct range of motion testing and indicate the point at which pain is realized.  The examiner should also note whether repetitive motion causes additional functional limitation due to factors such as pain, weakness, fatigability, loss of movement, etc.  Such additional limitation, if shown, should be expressed in degrees of lost motion.  The examiner should also estimate any additional functional limitation, in degrees of lost motion, during periods of flare-ups.  If this cannot be accomplished, the examiner should explain why.  Stability testing should also be conducted, and any impairment of the tibia/fibula should also be noted.  

2. Return the claims file to the May 2012 VA examiner (or another comparably qualified examiner if that individual is no longer available) and request elaboration on his opinion of etiology regarding the lumbar spine.  Specifically, the examiner should explain why it is less likely than not that the current low back symptomatology (or even a small component thereof) is not attributable to the service-connected bilateral knee disabilities.  If wear-and-tear is still cited as the more likely cause of the current symptoms, please explain why this is so.


3. Obtain a medical opinion to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities (left and right kneestatus post total knee replacements, plus a separate evaluation for right knee instability).  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  The rationale for any opinion offered should be provided.

4. Re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


